        Case 3:19-md-02913-WHO Document 1053 Filed 10/14/20 Page 1 of 1




 1 Leslie LaMacchia (TX Bar No. 24048602)
   (Admitted Pro hac vice)
 2 2925 Richmond Avenue, Suite 1725
   Houston, Texas 77098
 3
   Tel: 713-664-4555
 4 Facsimile: 713-664-7543
   llamacchia@pulaskilawfirm.com
 5
   Attorney for Plaintiff
 6

 7                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 8
                                   SAN FRANCISCO DIVISION
 9

10      IN RE JUUL LABS, INC., MARKETING,                 Case No. 3:19-md-02913-WHO
        SALES PRACTICES, AND PRODUCTS
11      LIABILITY LITIGATION                              Honorable William H. Orrick

12
       This Document Relates to:                          NOTICE OF VOLUNTARY DISMISSAL
13
       Timugen Keffer, Individually and as Personal       WITHOUT PREJUDICE
14     Representative for the Estate of his minor
       child, M.K., Deceased v. Juul Labs, Inc. et al;
15     Case No. 3:20-cv- 04356
16
                 NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
17

18         Pursuant to Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
   Plaintiff Timugen Keffer, Individually and as Personal Representative for the Estate of his minor
19 child, M.K., Deceased, by and through their counsel, Leslie LaMacchia, hereby gives notice that
   the above-captioned action is voluntarily dismissed, without prejudice, in its entirety.
20

21
     Date: October 14, 2020                              PULASKI LAW FIRM, PLLC
22
                                                         /s/ Leslie LaMacchia
23                                                       Leslie LaMacchia (TX Bar No. 24048602)
                                                         (Admitted Pro hac vice)
24                                                       2925 Richmond Avenue, Suite 1725
25                                                       Houston, Texas 77098
                                                         Tel: 713-664-4555
26                                                       Facsimile: 713-664-7543
                                                         llamacchia@pulaskilawfirm.com
27
                                                         Attorney for Plaintiff
28
                                              -1-
                        NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
